


UNITED INSURANCE HOLDINGS CORP.
OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD
            
            
            


Dear [______________]:


You have been granted an award of shares of the common stock (Common Stock) of
United Insurance Holdings Corp. (the Company) constituting a Restricted Stock
Award (this Award) under the United Insurance Holdings Corp. Omnibus Incentive
Plan (the Plan) with terms and conditions described below. This Award is granted
under and governed by the terms and conditions of the Plan. Additional
provisions regarding this Award and definitions of capitalized terms used and
not defined in this Award can be found in the Plan.


Grant Date:
[____________]
Number of Shares of Restricted Stock
(Restricted Shares):
[____________]
Vesting Schedule:
_____ ( ) percent of the Restricted Shares will vest per year on each of the
first _____ anniversaries of the Grant Date, provided you are continuously
employed by or in the service of the Company through the applicable anniversary
date.


Notwithstanding the foregoing, the Restricted Shares will vest in full upon the
date your employment or service relationship with the Company is terminated
other than for Cause.


Except as otherwise provided above, upon your termination of employment with, or
cessation of services to, the Company prior to the date the Restricted Shares
are vested, you will forfeit the unvested Restricted Shares.


For purposes of this Award, Cause shall have the meaning given such term in the
Plan, unless such term is defined in your employment agreement with the Company,
in which case Cause shall have the meaning set forth in such employment
agreement.


Release of Shares:
The Restricted Shares will be held in escrow by the Company or the Company's
transfer agent pending vesting. As soon as reasonably practicable after any
Restricted Shares vest, the applicable restrictions on the Restricted Shares
will be removed and such Shares will be issued according to your instructions.
Transferability of
Restricted Shares:
You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares until they are vested. In addition, by accepting this Award,
you agree not to sell any Shares acquired under this Award other than as set
forth in the Plan and at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters do not prohibit a sale.
Voting and Dividends:
While the Restricted Shares are subject to forfeiture, you may exercise full
voting rights and will be credited with all dividends and other distributions
paid with respect to the Restricted Shares, in each case so long as the
applicable record date occurs before you forfeit the Restricted Shares; provided
that any such dividends and other distributions will be held in the custody of
the Company and will be subject to the same risk of forfeiture, restrictions on
transferability and other terms of this Award that apply to the Restricted
Shares with respect to which such distributions were made. All such dividends or
other distributions shall be paid to you within 45 days following the full
vesting of the Restricted Shares with respect to which such distributions were
made.
Transferability of Award:
You may not transfer or assign this Award for any reason, other than as set
forth in the Plan. Any attempted transfer or assignment will be null and void.





--------------------------------------------------------------------------------




Market Stand-Off:
In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, you agree that you shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Award without the prior written consent of the Company and the
Company's underwriters. Such restriction shall be in effect for such period of
time following the date of the final prospectus for the offering as may be
determined by the Company. In no event, however, shall such period exceed one
hundred eighty (180) days.
Tax Withholding:
You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters. You understand that you may alter the tax treatment of the Shares
subject to this Award by filing an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the Code). Such election must be filed within
thirty (30) days after the date of this Award to be effective. You should
consult with your tax advisor to determine the tax consequences of acquiring the
Shares and the advantages and disadvantages of filing the Code Section 83(b)
election. You acknowledge that it is your sole responsibility, and not the
Company's, to file a timely election under Code Section 83(b), even if you
request the Company or its representatives to make this filing on your behalf.


To the extent that the receipt or the vesting of the Restricted Shares, or the
payment of dividends on the Restricted Shares, results in income to you for
federal, state or local income tax purposes, except as otherwise provided in the
following paragraph, you shall deliver to the Company at the time the Company is
obligated to withhold taxes in connection with such receipt, vesting or payment,
as the case may be, such amount as the Company requires to meet its withholding
obligation under applicable tax laws or regulations. If you fail to do so, the
Company has the right and authority to deduct or withhold from other
compensation payable to you an amount sufficient to satisfy its withholding
obligations or to delay delivery of the shares.


If you do not make an election under Code Section 83(b) in connection with this
Award, you may satisfy the withholding requirement in connection with the
vesting of the Restricted Shares, in whole or in part, by electing to have the
Company withhold for its own account that number of Restricted Shares otherwise
deliverable to you from escrow hereunder on the date the tax is to be determined
having an aggregate Fair Market Value (on the date the tax is to be determined)
equal to the minimum statutory total tax that the Company must withhold in
connection with the vesting of such Restricted Shares. Your election must be
irrevocable, in writing, and submitted to the Secretary of the Company before
the applicable vesting date. The Fair Market Value of any fractional Share not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash.
Miscellaneous:
l This Award may be amended only by written consent signed by both you and the
Company, unless the amendment is not to your detriment. Notwithstanding the
foregoing, this Award may be amended or terminated by the Board or the Committee
without your consent in accordance with the provisions of the Plan.
 
l The failure of the Company to enforce any provision of this Award at any time
shall in no way constitute a waiver of such provision or of any other provision
hereof.


l In the event any provision of this Award is held illegal or invalid for any
reason, such illegality or invalidity shall not affect the legality or validity
of the remaining provisions of this Award, and this Award shall be construed and
enforced as if the illegal or invalid provision had not been included in this
Award.


l As a condition to the grant of this Award, you agree (with such agreement
being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this Award shall be interpreted by the Committee and that
any interpretation by the Committee of the terms of this Award or the Plan, and
any determination made by the Committee pursuant to this Award or the Plan,
shall be final, binding and conclusive.


l This Award may be executed in counterparts.







--------------------------------------------------------------------------------




BY SIGNING BELOW AND ACCEPTING THIS RESTRICTED STOCK AWARD, YOU AGREE TO ALL OF
THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE
RECEIPT OF THE PLAN.


UNITED INSURANCE HOLDINGS CORP.




By:    _____________________________        _____________________________
[Name of Authorized Officer]            [Name of Recipient]




Date:     _______________________




